Listing Report:Supplement No. 127 dated Dec 21, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 277238 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,500.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 7.41% Starting borrower rate/APR: 8.41% / 10.73% Starting monthly payment: $47.29 Auction yield range: 4.20% - 7.41% Estimated loss impact: 2.11% Lender servicing fee: 1.00% Estimated return: 5.30% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount.
